Mr. Justice Waterman. This was an action of assumpsit brought to recover an amount claimed to be due for work done upon a dwelling house belonging to appellant. There was a verdict and judgment for 0300 for the plaintiff. Various technical objections to this result are urged, some of which we might consider as serious if the record were in such a condition as to render a consideration of them imperative. There has not been here presented a complete record of the.proceedings in the court below. The certificate of the clerk of the Superior Court is that ££ The foregoing is a true, perfect and complete transcript .of the record, except the bill of exceptions, the original of which is by agreement of the parties incorporated herein, and made a part hereof.” Turning to the agreement of the parties thus referred to, we find it to be as follows: ££ It is stipulated and agreed that the original bill of exceptions may be made a part of the record.” Such stipulation was of no effect. The bill of exceptions was made by the court below and thereby became a part of the record. Mo stipulation that the original of such bill might be incorporated in the transcript of the record, appears to have been made. We have not found in our examination of this case any reason for concluding that the court and jury before whom the cause was tried, erred in their conclusion that the merits were with the appellee. We are therefore content to .affirm this judgment upon purely technical grounds. A technical answer may be considered a sufficient reply to a technical objection. Magner v. Trumbull, 33 Ill. App. 646. The judgment of the Superior Court is affirmed. Judgment affirmed.